t c memo united_states tax_court ernest a and berniece c hunter petitioners v commissioner of internal revenue respondent docket no filed date ernest a and berniece c hunter pro_se shawna barly for respondent memorandum opinion powell special_trial_judge respondent determined a deficiency in petitioners' federal_income_tax in the amount of dollar_figure unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue the issue is whether petitioners are entitled to deduct dollar_figure for expenses_incurred by petitioner ernest a hunter petitioner in going to the new york city municipal reference and research center and the new york public library - - petitioners resided in new york new york at the time the petition was filed the facts may be summarized as follows during the year before the court petitioner was not an employee and was not engaged in any trade_or_business petitioner testified that his wife contributes dollar_figure every weeks for his library attendance petitioners deducted dollar_figure on their tax_return which represents the cost of petitioner’s transportation to and from the libraries and his meals as far as we can determine since at least to petitioner has had an ongoing employment or wrongful discharge dispute with the state of new york the following excerpt from the transcript explains petitioner’s position the court but you are not engaged in a trade_or_business are you the witness t am not but what happens is in the civil service law in order to get paid you have to maintain a posture of ready willing and able to be restored from the preferred list or whatever and what happens is that has been my method or means of keeping myself ready willing and able to be employed t am not receiving a penny of income see what happens is when the state of new york refused to restore me from the preferred list they refused to provide me with any interpretation of whatever it was that they -- reasons they the record does not explain the difference between dollar_figure every weeks dollar_figure and the dollar_figure deduction petitioners claimed on their return used for doing so so i might confront it therefore my pay is still going on as a technical matter the court i am not sure that the state of new york would agree with you the witness they certainly haven’t as the supreme court has noted the ‘familiar rule’ 1s that ‘an income_tax deduction is a matter of legislative grace and that the burden of clearly showing the right to the claimed deduction is on the taxpayer ’ 503_us_79 sec_162 allows deductions for ordinary and necessary expenses in carrying on any trade_or_business an employee is in a trade_or_business of being an employee see 89_tc_310 sec_212 further allows deductions for ordinary and necessary expenses_for_the_production_or_collection_of_income or for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income the expenses claimed do not fall within either sec_162 or sec_212 even if we consider these expenses to be bona_fide educational expenses petitioner admittedly was not engaged in a trade_or_business or other income-producing activity during the time that the expenses were incurred or paid see 71_tc_568 mere membership in good standing in a profession does not constitute - - carrying_on_a_trade_or_business respondent’s determination is sustained decision will be entered for respondent
